Citation Nr: 0303832	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  94-36 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 1956 
and from January 1991 to August 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for status 
post left subacromial decompression and acromioplasty with 
painful limitation of motion and assigned an initial 10 
percent rating effective August 8, 1992.  In a rating 
decision dated in April 1996 and issued in February 1997, the 
RO increased the initial rating to 20 percent effective from 
August 1992.  Later, in another rating decision dated in 
September 2001, the RO assigned a temporary total (100 
percent) rating effective August 19, 1999 through September 
30, 2000, following prosthetic replacement of left shoulder 
joint, returning to a 20 percent rating for a left shoulder 
condition effective October 1, 2000.   

In October 2002, the veteran testified at a Travel Board 
hearing before the undersigned Board Member at the RO.  A 
copy of the transcript is associated with the claims file.

A preliminary review of the record shows that, in a statement 
received August 5, 1999, the veteran appears to have raised 
claims for service connection for cancer of the kidneys and 
the prostate.  These issues are referred to the RO for 
clarification and appropriate action.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate his increased rating claim.

2.  The veteran is right-handed. 

3.  The veteran's service-connected left shoulder condition 
was not productive of limitation of motion of the arm to 25 
degrees from the side nor manifested by ankylosis of the 
scapulohumeral articulation, other impairment of the humerus 
or clavicle or scapula warranting a rating higher than 20 
percent before August 19, 1999 or after September 31, 2000.

4.  On August 19, 1999, the veteran received a prosthetic 
replacement of the shoulder joint warranting a temporary 
total rating for one year following implantation of his 
prosthesis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for a left shoulder disability (minor) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.321, Part 4, 4.1, 4.2, 4.10, 4.40, 4.45, 4.55, 4.59, 4.69, 
4.71 (Plate I), 4.71a, Diagnostic Codes 5051, 5120-5124, 
5200, 5201, 5202, 5203 (1997, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, the VCAA 
also modified the circumstances under which VA's duty to 
assist a claimant applies, and how that duty is to be 
discharged.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as service, National Guard and VA 
medical records, Social Security Administration (SSA) 
records, an October 2002 Travel Board hearing transcript, 
statements from the veteran and his representative, and VA 
examination reports dated in September 1992, November 1995, 
November 1996, May 1998, November 1998 and November 2000 have 
been associated with the file.  Thus, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this connection, 
the Board finds that the various VA examination reports and 
VA inpatient and outpatient treatment reports, which evaluate 
the status of the veteran's left shoulder disorder, are 
adequate for determining whether a higher initial disability 
rating is warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In a November 1993 
statement of the case (SOC) and subsequent supplemental 
statements of the case (SSOCs) issued in February 1996, 
February 1997, September 1998 and September 2001, and various 
rating decisions, the RO advised the veteran of what must be 
shown for a higher rating.  In an June 2001 letter, VA 
advised the veteran of the new duty to assist provisions of 
the VCAA, informed him of what actions VA had taken, what he 
needed to do, and gave him an opportunity to supply 
additional information in support of his claim.  The 
veteran's representative in a July 2001 statement indicated 
that there was no further evidence and, in a statement 
received in September 2001, the veteran indicated that he 
wanted the appeal to proceed without awaiting the 60-days for 
a response.  Later, the veteran testified at a Travel Board 
hearing.  Thus, the Board finds that the VA has obtained, or 
made reasonable efforts to obtain, all medical evidence, 
which might be relevant to the veteran's claim.  Accordingly, 
the Board finds that no further notice or assistance to the 
veteran in acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West Supp. 2002).

The Board observes that the rating criteria for scars were 
recently revised.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(effective August 30, 2002) (to be codified at 38 C.F.R. § 
4.118 Diagnostic Codes 7803, 7804, 7805).  Given the 
similarity of the old and new criteria and the findings in 
this case, both the old and new criteria can be applied, with 
no difference of result.  This matter will be addressed in 
greater detail below.

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing a higher rating.  He has, 
by information letters, rating decisions, and an SOC and 
several SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Background

Service medical records show normal clinical findings for the 
upper extremities and the musculoskeletal system in the 
veteran's 1956 separation and December 1988 National Guard 
physical examination reports.  Pain on abduction of the left 
arm above 90 degrees was noted on his April 1991 physical 
examination report for active duty and an orthopedic 
examination was recommended.  The veteran reported that he 
had strained his left shoulder lifting a portable generator 
in a foxhole in Saudi Arabia.  The veteran was seen on May 
20, 1991 and diagnosed with possible strain, rule out 
impingement syndrome.  Later, the same month he was diagnosed 
with impingement of the left shoulder and early adhesive 
capsulitis was noted.  A September 1991 record reveals an 
impression of left shoulder impingement syndrome, 
questionable rotator cuff tear.  The plan was arthroscopy of 
the left shoulder and subacromial decompression, which was 
performed in December 1991.  In June 1992, the veteran had an 
anterior left shoulder subacromial decompression and inferior 
acromioplasty.  His discharge examination report reflected 
chronic left shoulder pain.  An October 1992 Medical 
Evaluation Board report revealed that, despite treatment 
including physical therapy, the veteran was unable to do his 
work as a mechanic or any work with the left arm in the 
overhead position, and he was discharged as unfit from the 
National Guard in November 1992.

At a September 1992 VA joint examination, the veteran 
complained of left shoulder pain since he was injured in 
Saudi Arabia.  He stated that he could not lift more than ten 
pounds.  On examination, neck flexion and extension were 
full.  There was mild limitation of lateral flexion of the 
left shoulder mostly with abduction and internal rotation due 
to pain.  Tenderness was noted below the subacromial area.  
There was no tenderness in the bicipital groove.  His left 
elbow, wrist and hand had full range of motion.  Hand grasp 
and grip were normal.  There was no motor or sensory deficit 
in the left upper extremity.  There was one centimeter of 
atrophy of the left deltoid when compared with the right.  
Range of motion of the left shoulder was forward flexion to 
130 degrees.  There was residual painful limitation of motion 
with abduction beyond 90 degrees and with internal rotation 
beyond 45 degrees.  X-rays revealed degenerative joint 
disease of the cervical spine.  A left shoulder X-ray 
essentially showed status post excision of distal clavicle 
and acromial joint with degenerative change of the 
glenohumeral joint, otherwise normal.

A September 1992 VA general medical examination revealed an 
approximate 10 centimeters scar anteriorly over the left 
shoulder.  Normal medical examination was the impression.  A 
VA neurological examination was entirely within normal 
limits.

A February 1993 rating decision awarded service connection 
for status post left subacromial decompression and 
acromioplasty with painful limitation of motion and assigned 
a 10 percent rating, effective from August 8, 1992. 

In a June 1993 decision, SSA held that the veteran was 
entitled to SSA disability beginning in January 1993.  This 
decision included a discussion of a November 1992 SSA 
examination report that revealed stiffness of the left 
shoulder with tenderness on the anterior aspect of the joint 
on motion and palpation.  Range of motion was noted as: 
forward flexion and abduction to 130 degrees, extension to 35 
degrees, external rotation to 75 degrees, internal rotation 
to 35 degrees, and adduction to 20 degrees.  Muscle power and 
tone of the left upper extremity was 4+ due to slight atrophy 
of the muscles of the left shoulder and arm measuring 1/2 
inch less in circumference than the right.  There were no 
sensory, motor or reflex abnormalities noted.  The diagnosis 
was status post injury of the left shoulder.  The veteran's 
range of exertion was determined to be moderate for lifting, 
carrying, pushing, and pulling and was not restricted for 
standing, walking or sitting.

In a November 1993 resignation letter, the veteran stated 
that he was compelled to resign from Loral Electronics 
because of severe pain in his left shoulder that impeded his 
performance and his doctor's orders to go to VA for physical 
therapy twice a week.

At a November 1995 VA joints examination, the left shoulder 
showed tenderness at the greater tuberosity.  The veteran had 
mild limitation of motion in all directions.  Apprehension 
and drop arm tests were negative.  Apley's scratch test was 
positive.  There was essentially no muscle loss in the left 
shoulder area.  Left shoulder range of motion was: flexion to 
160 degrees, extension to 70 degrees, external rotation to 68 
degrees, internal rotation to 45 degrees, abduction to 140 
degrees, and adduction to 0 degrees.  The diagnoses were 
status post repair for rotator cuff tear of left shoulder in 
1992, residual degenerative joint disease of the left 
shoulder with mild limitation of motion, and mild rotator 
cuff tendonitis of the left shoulder with no muscle loss or 
muscle disease.

At a November 1995 VA general medical examination, the 
veteran complained of mild pain in the left shoulder at rest 
and on movement.  He indicated that he had not worked since 
1992.  On examination, there was a surgical scar on the 
superior aspect of the left shoulder 5 centimeters by 1 
centimeter by 8 centimeters, which was mobile and nontender.  
There was another surgical scar on the left deltoid area 1 
1/2 centimeters by 1/4 centimeter, which was mobile and 
nontender.  The diagnoses included status post arthrotomy for 
rotator cuff tear in 1992 and residual degenerative joint 
disease of the left shoulder. 

In a rating decision dated in April 1996 and issued in 
February 1997, the RO recharacterized the left shoulder 
disability as status post left subacromial decompression and 
acromioplasty with painful limitation of motion and 
degenerative changes of the glenohumeral joint and assigned 
an initial 20 percent rating, effective from August 8, 1992. 

At a November 1996 VA spine examination, the veteran 
complained of limitation of motion and constant left shoulder 
pain, which he claimed radiated to the left side of his neck.  
On examination, the veteran could undress using both hands.  
There was a surgical scar on the anterior aspect of the left 
shoulder for acromioclavicular joint resection, which was 
mobile and nontender.  There was no swelling noted on 
examination of the left shoulder.  There was tenderness over 
the anterior aspect at the subacromial area.  Range of motion 
was: flexion to 140 degrees; abduction to 118 degrees, 
extension to 17 degrees, internal rotation to 40 degrees, and 
external rotation to 19 degrees.  Abduction was full, 
slightly deteriorated since 1994.  Impingement test and 
drawer tests were positive.  There was tenderness with spasm 
over the left trapezius muscle.  An X-ray of the left 
shoulder showed mild degenerative arthritis of the shoulder 
and diastasis of acromioclavicular joint due to trauma.  The 
diagnoses included status post repair of rotator cuff tear of 
the left shoulder and acromioclavicular joint surgery, 
residual chronic rotator cuff tendonitis and degenerative 
arthritis of the left shoulder acromioclavicular joint, post-
traumatic.

VA treatment records from November 1996 to November 1998 show 
treatment primarily for neck pain, cancer of the kidney, 
prostate problems, headaches, hearing loss, and a corneal 
abrasion.

At a May 1998 VA joints examination, left shoulder range of 
motion was full with forward flexion to 180 degrees, 
adduction to 170 degrees and external rotation to 90 degrees.  
The examiner noted that a 1991 magnetic resonance imaging 
(MRI) of the left shoulder was negative for a rotator cuff 
injury.  A May 1998 X-ray of the left shoulder showed 
diastasis of acromioclavicular joint with osteo-arthritis of 
the distal end of the clavicle attributed to old traumatic 
change.  The diagnoses included left shoulder showed minor 
limitation of motion but functional, which was not related to 
his left knee condition.  The examiner indicated that there 
was essentially no change in the veteran's left shoulder 
status since the examiner's last evaluation of the veteran in 
March 1997.

At a November 1998 VA joints examination, the veteran 
complained of intermittent left shoulder pain.  Some relief 
was noted with NSAIDs and a TENS unit.  Pain was intermittent 
and precipitated by overhead activity with the left upper 
extremity.  The veteran denied dislocation and subluxation.  
He stated that he was independent in activities of daily 
living but was on SSA disability for the left shoulder.  On 
examination, there was a 2-inch transverse healed 
postoperative scar superiorly and three tiny post 
arthroscopic scars on the left shoulder.  Left shoulder range 
of motion was limited with flexion, external rotation and 
abduction to 90 degrees and internal rotation to 20 degrees.  
Painful motion of the left shoulder was noted in all planes.  
There was tenderness of the anterior and superior left 
shoulder.  There was no ankylosis.  X-rays revealed status 
post-distal clavicle resection and osteo-arthritis of the 
glenohumeral joint.  The diagnoses were chronic left shoulder 
impingement syndrome secondary to old trauma and status post 
decompressive acromioplasty times two.

VA treatment records from April 1998 to June 1999 show 
treatment for his left shoulder disorder between October and 
December 1998.  In October 1998, left shoulder range of 
motion was: flexion to 110 degrees, abduction to 100 degrees, 
internal rotation to 90 degrees and external rotation to 45 
degrees.  There was pain with motion on extremes.  The 
assessment was decrease in range of motion.  Physical therapy 
and Motrin were recommended.  In November 1998, the veteran 
complained that his left shoulder pain still came and went.  
On examination, there was decreased range of motion with 
abduction to 120 degrees, flexion to 130 degrees and mildly 
decreased external and internal rotation.  Sensory 
examination was normal.  The assessment was left shoulder 
rotator cuff tear, status post repair.  In December 1998, 
forward flexion and abduction were both to 150 degrees.  The 
assessment was rule out rotator cuff tear unresponsive to 
conservative treatment.

VA treatment records from May 1999 to July 2000 show physical 
therapy with improvement in range of left shoulder motion 
following an August 1999 total shoulder replacement.  In 
February 2000, the veteran reported that he had fallen on the 
ice onto his left shoulder on his way to physical therapy.  
There was tenderness in the middle and posterior deltoid and 
teres major and pain with movement.  An orthopedic 
examination showed pain with abduction, internal rotation and 
forward flexion.  X-rays revealed no fracture but was 
positive for lucency behind glenoid prosthesis.  The 
assessment was questionable glenoid loosening after trauma.  
Shoulder reconstruction was performed in July 2000.  There 
was no evidence of a rotator cuff tear.

At a November 2000 VA joints examination, the veteran 
reported taking Ibuprofen as needed for pain.  Flare-ups were 
precipitated by cold weather, sleeping on the left side or 
left hand activities.  Rest and pain medication provided 
relief.  The veteran denied dislocation or subluxation.  The 
examiner noted that the veteran was right hand dominant and 
had had some pain and weakness since his total shoulder 
replacement in 1999.  But he did not use crutches or a brace 
and was independent in activities of daily living and 
ambulation.  The veteran experienced pain at 90 degrees of 
flexion and abduction and at 80 degrees of internal rotation.  
Pain was the main limiting factor.  There was objective 
evidence of some weakness with pain and there was tenderness 
on the anterior and lateral surface of the left shoulder.  
There was mild tenderness over the bicipital groove in the 
right shoulder.  But there was no ankylosis, instability, 
redness or heat.  There was a 10 1/2 centimeters by 1/4 
centimeters scar surgical scar on the anterior aspect of the 
left shoulder, which was mobile and nontender.  Range of 
motion for the left shoulder was: flexion to 110 degrees, 
abduction to 98 degrees, external rotation to 78 degrees, and 
internal rotation to 30 degrees.  Impingement test was 
positive; drop test was negative.  A November 1999 X-ray 
revealed a total left shoulder replacement, no loosening.  A 
February 2000 X-ray showed shoulder joint prosthesis in good 
position.  The diagnoses included left shoulder rotator cuff 
tear secondary to service-connected trauma; status post 
subacromial decompression and acromioplasty in 1991 and 1992; 
status post total shoulder replacement in left shoulder in 
1999; and residual post traumatic early arthritis in the left 
shoulder with painful limitation of motion in all directions.  
The examiner indicated that the veteran's range of motion had 
deteriorated due to pain since his last examination in May 
1998, but the pain level was unchanged.  The veteran could 
not drive long distances, help with housework, mop the floor 
nor paint his house after the 1999 surgery.   

VA treatment records from August 2000 to May 2001 showed 
physical therapy for the left shoulder.

At an October 2002 hearing, the veteran testified that he 
could not lift and had stiffness and pain daily.  He use to 
do maintenance work but is unemployed and receives SSA 
benefits.  The veteran indicated that he has a prosthesis and 
receives physical therapy at the VA.  His range of motion is 
limited, in particular, the veteran stated that he could not 
reach behind.

Analysis

The veteran contends that the initial disability rating 
assigned for his left shoulder disorder should be increased 
to reflect more accurately the severity of his 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1997, 2002).

Under Diagnostic Code 5051 for a major shoulder, a 100 
percent rating is assigned for 1 year following its 
replacement with prosthesis.  With chronic residuals 
consisting of severe, painful motion or weakness, a 50 
percent rating is assigned for a minor joint.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the residuals are rated by analogy under 
Diagnostic Codes 5200 and 5203 with a minimum rating of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (1997, 
2002)

Ankylosis of scapulohumeral articulation is evaluated as: 40 
percent disabling on the minor side when unfavorable, that 
is, abduction limited to 25 degrees from the body side; 30 
percent disabling on the minor side when the ankylosis is 
intermediate, between favorable and unfavorable; and 20 
percent disabling on the minor side when the ankylosis is 
favorable, with abduction to 60 degrees, and the veteran can 
reach the mouth and head.  Diagnostic Code 5200 (2002).

Limitation of motion of the arm is evaluated as: 30 percent 
disabling on the minor side when motion is limited to 25 
degrees from the body side; at 20 percent disabling on the 
minor side when motion is limited to midway between the body 
side and shoulder level; and 20 percent for either arm when 
motion is limited to the shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2002).

Other impairments of the humerus are evaluated as: 70 percent 
disabling on the minor side when loss of head of the humerus 
(flail shoulder) is present; at 50 percent disabling on the 
minor side when nonunion of the humerus (false flail joint) 
is present; and at 40 percent disabling on the minor side 
when fibrous union is present.  When the impairment is 
recurrent dislocation of the humerus at the scapulohumeral 
joint, the impairment is evaluated as 20 percent disabling on 
the minor side with frequent episodes and guarding of all arm 
movements; and at 20 percent disabling for either arm with 
infrequent episodes and guarding of movement only at the 
shoulder level.  When malunion occurs the condition is 
evaluated as 20 percent disabling on the minor side when a 
marked deformity is present and 20 percent for either arm 
when a moderate deformity is present.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5202, 5203 (2002).

Impairment of the clavicle or scapula is evaluated as 20 
percent disabling on the minor side when dislocation occurs.  
When nonunion occurs it is evaluated as 20 percent disabling 
on the minor side when loose movement is present and 10 
percent for either arm without loose movement.  Malunion of 
the clavicle or scapula is rated at 10 percent disabling on 
the minor side, or is based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2002).

Ratings in excess of 20 percent are also available where 
there is ankylosis of the scapulohumeral articulation or 
there is amputation of a minor upper extremity under 38 
C.F.R. § 4.71a, Diagnostic Codes 5120-5124 (2002).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board has also considered whether functional impairment 
and pain warrant the grant of a higher evaluation as set out 
in DeLuca.  In DeLuca, the appellant had been rated for 
limitation of motion for a left shoulder disorder pursuant to 
Diagnostic Code 5201, yet he sought, and had been denied, 
separate schedular ratings for functional loss of the use of 
the shoulder due to pain and weakness under 38 C.F.R. §§ 
4.40, 4.45.  It was held in that case that the language of 
Diagnostic Code 5201 dealt solely with limitation of motion 
and did not contemplate the limiting effects of pain on the 
muscles or joints.  Since Diagnostic Code 5201 did not 
specifically contemplate pain and weakness on motion, the 
Court held in DeLuca that separate schedular consideration 
for a greater limitation of motion due to pain on use of the 
left shoulder was not forbidden by the pyramiding provisions 
of 38 C.F.R. § 4.14.

The totality of the evidence persuades the Board that the 
left shoulder disability does not warrant a rating in excess 
of 20 percent before August 19, 1999.  In this regard, the 
Board notes that with consideration of functional impairment 
due to pain, there has been no demonstration of impairment 
comparable to left arm motion limited to 25 degrees from the 
side so as to warrant a higher rating under Diagnostic Code 
5201.  At the most, the evidence reflects limitation of 
motion to midway between the side and shoulder level, when 
pain is considered.  38 C.F.R. §§ 4.40, 4.45, or 4.59.  See 
DeLuca, 8 Vet. App. 202.  As the evidence prior to August 19, 
1999 does not show that the veteran's left shoulder was 
ankylosed, or that there was loss of the head of the humerus, 
nonunion of the humerus or fibrous union, there is no factual 
basis warranting a higher evaluation under either Diagnostic 
Code 5200 (ankylosis of the scapulohumeral articulation) or 
5202 (other impairment of the humerus).  There is no medical 
evidence to show that pain, flare-ups of pain, or any other 
symptom further limits such motion so as to support a rating 
in excess of 20 percent under the applicable rating criteria.  
That is, although the veteran subjectively complained of 
stiffness and pain, "a finding of functional loss due to pain 
must be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.'  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The pathology 
and objective observations of the claimant's behavior do not 
satisfy the requirements for a rating in excess of 20 percent 
applying 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. 
202.

There was X-ray evidence of arthritis of the left shoulder 
consistent with trauma before the August 1999 total shoulder 
replacement.  However, as the veteran's 20 percent rating was 
based on limitation of motion, a separate rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2002).

Since August 19, 1999, the veteran's left shoulder condition 
has been evaluated under Diagnostic Code 5051 for chronic 
residuals consisting of severe, painful motion or weakness of 
his shoulder disability.  The preponderance of the evidence 
shows no more than intermediate degrees of residual weakness, 
pain or limitation of motion due to the veteran's left 
shoulder disorder and there has been no demonstration of 
impairment comparable to left arm motion limited to 25 
degrees from the side so as to warrant a higher rating under 
Diagnostic Code 5201. As the evidence after September 31, 
2000 does not show that the veteran's left shoulder was 
ankylosed, or that there was loss of the head of the humerus, 
nonunion of the humerus or fibrous union, there is no factual 
basis warranting a higher evaluation under either Diagnostic 
Codes 5200 (ankylosis of the scapulohumeral articulation) or 
5202 (other impairment of the humerus).  Unlike the schedular 
criteria of Diagnostic Code 5200, Diagnostic Code 5051 
specifically contemplates painful motion and weakness and, 
thus, the schedular criteria in 38 C.F.R. §§ 4.40 and 4.45 
has been specifically addressed.  As such, the present 
schedular rating contemplates functional loss due to pain and 
weakness and an award for a separate schedular rating would 
constitute pyramiding of ratings under 38 C.F.R. § 4.14.

Separate disability ratings may be warranted for disability 
due to scars.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Scars, which are superficial and poorly nourished, with 
repeated ulceration, and superficial scars which are tender 
and painful on objective demonstration warrant a 10 percent 
rating.  The 10 percent rating will be assigned when the 
requirements are met, even though the location may be on the 
tip of the finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  Other scars 
are rated on the degree of limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002).

Under the new criteria for rating scars, a 10 percent rating 
would be assigned if a superficial scar is unstable, or where 
it is painful on examination.  Other scars are rated on 
limitation of motion of the part affected.  See 67 Fed. Reg. 
49,590-99 (July 31, 2002) (effective August 30, 2002) (to be 
codified at 38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804, 
7805).

The evidence shows that the veteran is right-handed and that 
the scars on the veteran's left shoulder are well healed.  
There is no evidence that these scars produce any appreciable 
functional impairment.  Additionally, the veteran's left 
shoulder scars have not been shown to be tender or painful on 
objective demonstration.  The record does not contain any 
objective evidence of pain caused by the scars.  Accordingly, 
a separate rating for the scars on the veteran's left 
shoulder is not warranted.

Parenthetically, although the VA's Rating Schedule for rating 
skin disorders was revised as of August 30, 2002, there is no 
projected change in outcome.  See 67 Fed. Reg. 49,590-99 
(July 31, 2002).  Even if the amended provisions are applied 
to the facts of this case, a compensable evaluation would not 
be warranted.  Under the new criteria, there are no 
manifestations that would warrant a compensable evaluation 
under the scarring codes.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left shoulder 
disability standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization other than that for which 
the veteran has been granted a temporary total rating, due 
solely to the veteran's service-connected left shoulder 
disability, as to render impractical the application of the 
regular schedular standards.  The Board observes that the 
veteran contends that he is unemployable due to his left 
shoulder disorder and that SSA has granted his disability 
based on his left shoulder disability alone.  But the Board 
notes that SSA has different standards for determining 
unemployability and that SSA denied, both initially and on 
reconsideration, the veteran's request for such benefits due 
to severe decompression of left shoulder and surgery and a 
heart condition.  It was only after a hearing before an 
administrative law judge (ALJ) that the veteran's request was 
granted.  In granting the veteran's request, the ALJ 
indicated that the objective findings in SSA's own November 
1992 examination report would not warrant a finding of 
unemployability but he found that the veteran's subjective 
complaints deserved full creditability based on service 
medical records.  The ALJ went on to observe that the 
veteran's occupational base would be limited to more than 
sedentary type of work, that the transferability of skills 
was very unlikely and that considering the veteran's age, 
education, work experience (as a superintendent of apartment 
buildings or mechanic) and residual functional capacity, he 
was entitled to receive SSA disability insurance benefits.  
However, unlike SSA the Board may not consider such criteria 
as age and transferability of skills when determining 
disability ratings.  As such, the Board finds that the affect 
of the veteran's left shoulder disorder on employability is 
already encompassed by the assigned rating.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

As the criteria for an evaluation in excess of 20 percent 
have not been met at any point during the pendency of this 
appeal, except for the veteran's period of convalescence 
following his total shoulder replacement when he was granted 
a temporary total rating, there is no basis for the 
assignment of "staged" ratings under Fenderson.  Rather, the 
assigned 20 percent evaluation is warranted for all time 
periods during the pendency of this appeal.  The regular 
schedular standards and the 20 percent rating currently 
assigned, adequately compensate the veteran for any adverse 
impact caused by his left shoulder disability.  As the 
preponderance of the evidence is against a higher initial 
rating, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-56 (1990).




ORDER

Entitlement to an initial rating in excess of 20 percent for 
a left shoulder disability is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


